Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 15, 2018

                                       No. 04-18-00525-CR

                                 Braulio TIRADO-MORALES,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 6201
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER
        The trial court must “enter a certification of the defendant’s right of appeal in every case
in which it enters a judgment of guilt or other appealable order.” TEX. R. APP. P. 25.2(a)(2). The
clerk’s records filed in these companion appeals on October 5, 2018 do not contain the trial
court’s certification, and the trial court clerk has verbally confirmed that no certification is
currently on file. It is therefore ORDERED that the trial court enter a certification in both cases
and cause the trial court clerk to file supplemental clerk’s records containing the certifications
within twenty days from the date of this order.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court